                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

NICHOLAS A. PILLOWS                           )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   1:21-CV-48-TAV-SKL
                                              )
TDOC,                                         )
MICHAEL KEYS,                                 )
G. FIRESTONE, and                             )
R.M.S.I.,                                     )
                                              )
              Defendants.                     )


                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this action to the Nashville Division of the United States District

Court for the Middle District of Tennessee and to close this Court’s file.

       ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT




Case 1:21-cv-00048-TAV-SKL Document 5 Filed 03/22/21 Page 1 of 1 PageID #: 27
